Grant, J.
The defendants pleaded guilty to an information for burglary. On January 16, A. D. 1888, they were sentenced to the State prison at Jackson for the period of three years and six months. On January 19, 1888, the court set aside that sentence, and imposed, a sentence of five years.
This case is governed by the case of People v. Meservey, 76 Mich. 223 (42 N. W. Rep. 1133), wherein the facts were substantially the same. The first sentence must therefore stand in each case.
The order of the circuit court made on January 19, A. D. 1888, is annulled and set aside, and also the order of the same date imposing the sentence of five years. It will be certified accordingly to the circuit court for the county of Van Burén, and to the warden of the State prison at Jackson.
The other Justices concurred.